Order, entered February 1, 1967, denying summary judgment unanimously modified, on the law, to the extent of finding, pursuant to CPLR 3212 (subd. [g]) that plaintiff is entitled to recover a minimum of 30 cents a pound, and otherwise affirmed, without costs and without disbursements. Recovery beyond 30 cents a pound presents a mixed question of fact and law, since plaintiff claims the Household Goods Bill of Lading Act does not apply and the bill of lading limitation is unenforcible. The nature of the shipment and its handling and the equipment required in respect thereto are factual issues, to be resolved at a trial, and govern the applicability of the act. Concur — Steuer, J P., Capozzoli, Tilzer, McNally and MeGivem, JJ.